Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0211

Laura F. Phillips
versus
Bristi Omar Wade Ghoram

To: J. Keith Friley
4127 W. E. Heck Court
Baton Rouge, LA 70816
kfriiey@kfrileylaw.com

Hon. Jeff Cashe
P.O. Box 639
Livingston, LA 70754

 

Office Of The Clerk

Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

May 20, 2022

Carlos Alberto Zelaya II Esq.
2118 Pakenham Drive
Chalmette, LA 70043
czelaya@mumphreylaw.com

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

ASaJ)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

LAURA F. PHILLIPS NO. 2022 CW 0211
VERSUS

BRISTI OMAR WADE GHORAM MAY 20, 2022
In Re: Bristi Omar Wade Ghoram, applying for supervisory

writs, Zist Judicial District Court, Parish of
Livingston, No. 170211.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT NOT CONSIDERED. This writ application fails to include
a copy of pertinent court minutes in violation of Rule 4-
5(C) (10) of the Uniform Rules of Louisiana Courts of Appeal. In
addition, this court cannot determine the timeliness of this
writ application. This court requires a copy of the pertinent
written reasons, if any, and notices of the January 5, 2022 and
December 22, 2021 orders in the event that a new writ
application is filed.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation,
including all documents necessary to show timeliness of this
writ application and the missing items noted above, and must
comply with Uniform Rules of Louisiana Courts of Appeal, Rule 2-
12.2. Any new application must be filed on or before June 20,
2022, and must contain a copy of this ruling.

JMM

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

ASnl

DEPUTY CLERK OF COURT
FOR THE COURT